Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 05/15/2021.
Response to Argument
Applicant’s response to the last Office Action filed on 05/15/2021 has been entered and made of record. 
Applicant submitted an amendment on 03/25/2017, amending 1 and 17.
Claims 1-20 have been examined and are pending in this application. Claims 1, 11 and 17 are independent.
Claims 1-20 are allowed.
Examiner's Statement of reason for Allowance
7.	Claims 1-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a non-transitory machine readable medium stores executable program instructions to be executed by a data processing system to perform a method that involves entering into a recovery mode on a device and transmits a database key by the device that includes a sensor identifier and a first public key of the device. The sensor identifier has multiple 
The closest prior art, as previously recited, Al-Shaer et al (US 2017/0032757 A1) The method involves computing an entropy of detectors selected from a group geo detector, a group response size detector, a group preference detector, and an individual client behavior detector, where the detectors describe a feature of traffic affected by distributed denial of service (DDoS) attack. The detectors are composed on a receiver operating characteristic (ROC) curve basis and a correlation basis. A countermeasure is implemented to mitigate the DDoS attack, where the Geo detector compares a current traffic profile to a normal traffic profile, Rogas (US 2018/0108015 A1) provide a method enables providing a report to adjust payments made to a hosting website or online advertising placement agency, to provide accurate advertising feedback to facilitate better online advertisement placements or to control/disable access from certain websites or placement agencies, Paruchuri et al.  (2020/0200555 A1) discloses the server 108 compares each permutation of partition of the maximum traffic flow capacity for the one or more active traffic flow routes and appending a validated traffic flow route from the source location to the destination location to the database. The server 108 generates one or more distributions of traffic flow across the one or more active traffic Gao et al. ( US 2016/0343249 A1) discloses methods and devices for processing traffic data. A method may include acquiring a current location of a traveling vehicle. A method may further include, when the current location is not an identified traffic impediment location, monitoring an amount of variation of an impediment parameter when the vehicle is in the current location. A method may further include, when the amount of variation of the impediment parameter exceeds a predetermined range, sending the current location and the amount of variation of the impediment parameter to a traffic data server. Through a method, drivers may in real time learn accurate information about traffic impediments ahead, and may preemptively respond by lowering traveling speeds or bypassing the location and Yuasa (US 2014/0207369 A1) discloses a remotely located server having a processor and a database of map data, the server in communication with the mobile communication device, the broadcast source of traffic information and the mobile network source of traffic information, the server further including a software program(s) adapted to perform route guidance calculations based on destination information and vehicle location information received from the mobile communication device, to compare traffic information from the broadcast source with traffic information from the mobile network source, to detect a difference there between, and to compare any detected difference to a predetermined difference value; wherein, upon receipt of an initial request for route guidance data, the server is adapted 

Reasons for Allowance 
14.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “…  memory storing executable instructions for determining a clean profile indicative of human web traffic from web traffic received at a plurality of server locations; and one or more processors programmed to: access traffic distributions associated with the web traffic received at the plurality of server locations, the traffic distributions comprising a representation of one or more traffic parameters associated with the web traffic, compare a plurality of traffic parameters at least two of the traffic distributions from different server locations to machine learn the clean profile based the same plurality of traffic parameters being found at the two or more of server location, and generate the clean profile for human web traffic based on the compared traffic distributions 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






A.G.
July 6, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434